Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratio of earnings to fixed charges for each of the periods indicated.The following should be read in conjunction with our consolidated financial statements, including the notes thereto, and the other financial information included or incorporated by reference herein. Fiscal Year Ended December 31, (dollars in thousands) Net loss $ ) $ ) $ ) $ ) $ ) Add back: Fixed charges 32 Total adjusted net loss $ ) $ ) $ ) $ ) $ ) Fixed charges: Interest expense 10 Interest portion of rental expense 15 25 28 31 22 Total fixed charges 32 Deficiency of earnings available to fixed charges(1) $ ) $ ) $ ) $ ) $ ) The ratio of earnings to fixed charges has been computed on a consolidated basis. “Earnings” consists of net income before income taxes plus fixed charges. “Fixed charges” consist of interest expense plus the portion of interest expense under operating leases deemed by us to be representative of the interest factor. For the years ended December 31, 2012, 2011, 2010, 2009 and 2008, our earnings were insufficient to cover fixed charges by $1.9 million, $7.1 million, $4.0 million, $11.0 million and $13.4 million, respectively. As of the date of this prospectus, we have no shares of preferred stock outstanding, and consequently, our ratio of earnings to preferred share dividends and ratio of earnings to fixed charges would be identical.
